Case 9:18-cv-80994-DLB Document 173 Entered on FLSD Docket 02/12/2020 Page 1 of 3



                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF FLORIDA

                                     Case No. 9:18-cv-80994-DLB

   NITV FEDERAL SERVICES, LLC,

           Plaintiff,

   v.

   DEKTOR CORPORATION and ARTHUR
   HERRING, III,

           Defendants.


                   PLAINTIFF’S MOTION FOR ORDER DIRECTING
               DEFENDANTS TO COMPLETE FACT INFORMATION SHEET

                  Plaintiff NITV Federal Services, LLC (“Plaintiff”) hereby moves the Court for

  entry of an Order directing defendants Dektor Corporation (“Dektor”) and Arthur Herring, III

  (“Herring”) (collectively, the “Defendants”) to complete the attached Fact Information Sheets and,

  in support thereof, states as follows:

         1.       On December 16, 2019, the Court entered its Order of Final Default Judgment and

  Permanent Injunction Against Both Defendants (the “Final Judgment”) [D.E. 163]. The Court

  entered judgment against Defendants (jointly) in the amount of $849,347.92.

         2.       Plaintiff’s judgment against Defendants remains unsatisfied.

         3.       Federal Rule of Civil Procedure 69 provides generally that this Court should accord

  with the procedure of the State of Florida in connection with enforcement of the Final Judgment

  to the extent not governed by a federal statute.

         4.       Pursuant to Florida Rule of Civil Procedure 1.560(b), Defendants may be directed

  by this Court to complete a Fact Information Sheet within forty-five (45) days from the date of the
Case 9:18-cv-80994-DLB Document 173 Entered on FLSD Docket 02/12/2020 Page 2 of 3



  Final Judgment, order of the Court, or such other reasonable time as determined by the Court.

         5.     Attached hereto as Exhibit “A” is a Fact Information Sheet, patterned after Florida

  Rule of Civil Procedure Form 1.977, for Dektor (a corporate entity).

         6.     Attached hereto as Exhibit “B” is a Fact Information Sheet, patterned after Florida

  Rule of Civil Procedure Form 1.977, for Herring (an individual).

         7.     The Court has authority to order Defendants to complete these Fact Information

  Sheets within the time specified by the Florida Rules of Civil Procedure. See, e.g. Richardson v.

  Virtuoso Sourcing Grp., L.L.C., No. 8:15-cv-2198-T-17JSS, 2016 U.S. Dist. LEXIS 74026, at *2

  (M.D. Fla. June 7, 2016) (ordering defendant to complete Fact Information Sheet within 45 days);

  Whitwam v. JetCard Plus, Inc., No. 14-CIV-22320-BLOOM/Valle, 2014 U.S. Dist. LEXIS

  163063, at *4 (S.D. Fla. Nov. 13, 2014) (requiring defendant to complete Fact Information Sheet

  within 45 days).

          WHEREFORE, Plaintiff respectfully requests that the Court enter an Order:

         A.     Requiring Defendants to complete the Fact Information Sheet attached hereto as
                Exhibit “A” within 45 days of service thereof; and

         B.     Granting such other relief as is necessary and proper.

  Dated: February 12, 2020.


  ADVISORLAW PLLC                                     DESOUZA LAW, P.A.
  2925 PGA Boulevard                                  3111 N. University Drive
  Suite 204                                           Suite 301
  Palm Beach Gardens, FL 33410                        Coral Springs, FL 33065
  Telephone: (561) 622-7788                           Telephone: (954) 603-1340
  Jdloughy@advisorlaw.com                             DDesouza@desouzalaw.com
  By: /s/ James D’Loughy                              By: /s/ Daniel DeSouza, Esq.
  James D’Loughy, Esq.                                Daniel DeSouza, Esq.
  Florida Bar No: 052700                              Florida Bar No.: 19291




                                                 2
Case 9:18-cv-80994-DLB Document 173 Entered on FLSD Docket 02/12/2020 Page 3 of 3



                                  CERTIFICATE OF SERVICE

         I hereby certify that on February 12, 2020, I electronically filed the foregoing document

  with the Clerk of the Court using CM/ECF, which will electronically serve all counsel of record.

  I further certify that on February 12, 2020, I served the foregoing document via US Mail to Dektor

  Corporation and Arthur Herring, III, 400 E. Station Avenue, Coopersburg, PA 18036 and via e-

  mail to admin@dektorpse.com.


                                       By:     /s/ Daniel DeSouza___
                                               Daniel DeSouza, Esq.




                                                  3
